Citation Nr: 1435608	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1967 to April 1969, and from August 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, and Montgomery, Alabama, respectively.  The Montgomery RO currently maintains original jurisdiction over the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matter must be remanded for a new PTSD examination, and for an addendum opinion concerning the issues of service connection for hypertension and erectile dysfunction.  

Concerning hypertension and erectile dysfunction, the current etiology opinions of record are inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  An April 2014 VA examiner provided a negative nexus opinion concerning hypertension.  The examiner merely quoted a list of risk factors for hypertension from a May Clinic website, and concluded that, "[a]lthough diabetes is one of many risk factors associated with hypertension, it is not known to be causally related."  In addition to the fact that the Mayo Clinic list did not purport to be complete, the Board notes that the provider's opinion (a) is self-contradictory, (b) inadequately supported by a sufficient rationale, and (c) failed to address whether hypertension was aggravated by the service-connected diabetes.

With regard to erectile dysfunction, the April 2014 examiner merely repeated the findings of prior examiners, and then stated that "[i]t is my opinion that ED was present prior to diabetes and therefore not secondary to DM."  Thus, similar to the hypertension opinion, the April 2014 opinion addressing erectile dysfunction is conclusory, and fails to address the possibility of aggravation.  The etiology question concerning erectile dysfunction must also consider the issue of whether it is caused or aggravated by PTSD; in May 2008, the Veteran's treating physician opined that the erectile dysfunction "could be a result of his DM2, PTSD and/or from medications."  

Concerning the appropriate rating for PTSD, the Veteran has competently described a worsening of his symptoms.  Further, there is evidence that he has been charged with domestic violence, an issue that, per the treatment reports of record, is associated with his psychiatric condition.  Where, as here, there is evidence of worsening, a new examination is necessary.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA PTSD examination.  The examiner is to be provided access to the complete paper and electronic claims file and a copy of this remand; he or she must specify in the report that those sources were reviewed.  A complete explanation for any opinions expressed must be provided.  

In accordance with the latest worksheets for rating PTSD, the examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  As part of the PTSD examination, the examiner is also requested to opine as to whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran's erectile dysfunction is caused or aggravated (permanently made worse) by the service-connected PTSD.

2.  Thereafter, return the claims file to the examiner who conducted the April 2014 examination.  If that examiner is not available, an opinion may be obtained from another qualified examiner.  If any examiner deems an examination necessary to provide the requested opinions, an examination shall be scheduled and provided.  The examiner is to be provided access to the complete paper and electronic claims folder and a copy of this remand; he or she must specify in the ensuing addendum that those sources were reviewed.  The examiner must provide a complete explanation in support of any opinions proffered.  If she is unable to provide any requested opinion, she must explain why such an opinion would be speculative.

Concerning the issue of hypertension, the examiner must provide a fully-supported opinion addressing whether it is at least as likely as not (i.e., a 50 percent chance or greater) that the Veteran's hypertension is caused or aggravated (permanently made worse) by the Veteran's service-connected diabetes mellitus.  

Concerning the issue of erectile dysfunction, the examiner must provide a fully-supported opinion addressing whether it is at least as likely as not (i.e., a 50 percent chance or greater) that the Veteran's erectile dysfunction is caused or aggravated (permanently made worse) by the Veteran's service-connected diabetes mellitus, PTSD, and/or any medications taken for his service-connected disabilities.  

3.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

